Citation Nr: 1730273	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  14-06 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for a right knee disability has been raised by the record in the June 2013 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

April 2014 VA treatment records indicate that the Veteran was being treated at University of Nebraska Medical Center (UNMC) for his left knee.  The Veteran's treatment records from UNMC are not of record, and the record does not show that that they have been requested.  The duty to assist requires that VA assist the Veteran in obtaining these treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Furthermore, the Veteran must be notified if the AOJ is unable to obtain any records for which he submits the necessary authorization.  See 38 C.F.R. § 3.159(e) (2016).

VA treatment records to February 2015 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
February 2015 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from February 2015 to the present.

2.  The Veteran should be given an opportunity to identify any outstanding private records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to specifically include those from UNMC, should be obtained.

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining any outstanding records, the AOJ should review the record and conduct any additionally indicated development, to include providing a contemporaneous VA examination if necessary to decide the claim.

4.  After completing the above actions, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

